     Case 2:18-cr-00373-KM Document 17 Filed 03/31/21 Page 1 of 2 PageID: 49
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Jason Crespo                                                       Cr.: 18-00373-001
                                                                                    PACTS #: 5056063

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        CHIEF UNITED STATES DISTRICT JUDGE

Name of Assigned Judicial Officer:      THE HONORABLE KEVIN MCNULTY
                                        UNITED STATED DISTRICT JUDGE

Date of Original Sentence: 11/29/2018

Original Offense:   Count One: Conspiracy to Defraud the United States, 18 U.S.C. § 371, Class D Felony

Original Sentence: 5 months imprisonment, 3 years supervised release

Special Conditions: Substance Abuse Testing, Alcohol/ Restrictions, Drug Treatment, Financial
Disclosure, Cooperate with IRS, Life Skills Counseling, Educational Services, Location Monitoring
Program, Mental Health Treatment, No New Debt/Credit, Motor Vehicle Compliance, Support
Dependents, Alcohol

Type of Supervision: Supervised Release                       Date Supervision Commenced: 06/07/2019

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   The offender has violated the special supervision condition which states 'You
                     must refrain from the illegal possession and use of drugs, including
                     prescription medication not prescribed in your name, and/or the use of
                     alcohol, and must submit to urinalysis or other forms of testing to ensure
                     compliance. It is further ordered that you must submit to evaluation and
                     treatment, on an outpatient or inpatient basis, as approved by the U.S.
                     Probation Office. You must abide by the rules of any program and must
                     remain in treatment until satisfactorily discharged by the Court. You
                     must alert all medical professionals of any prior substance abuse history,
                     including any prior history of prescription drug abuse. The U.S.
                     Probation Office will supervise your compliance with this condition.'
                     On March 22, 2021, Crespo signed a self-admission form and admitted to the
                     use of phencyclidine (PCP) and Alcohol. He reportedly last used on PCP on
                     March 17, 2021 and Alcohol on March 21, 2021.
 2                   The offender has violated the mandatory supervision condition which states
                     'You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259,
                     2264, 2327, 3663, 3663A, and 3664.'
     Case 2:18-cr-00373-KM Document 17 Filed 03/31/21 Page 2 of 2 PageID: 50
                                                                                        Prob 12A – page 2
                                                                                             Jason Crespo

                     On May 27, 2020, Your Honor signed a request for Modifying the Conditions
                     of Supervision with the Consent of the Offender (Prob 12B). This order set the
                     restitution amount to be paid at a rate of $50 per month. Crespo has not made a
                     payment towards restitution since September of 2020.

U.S. Probation Officer Action:

Due to ongoing marital issues with his wife and step-children, Crespo moved out of his apartment. This
caused unplanned financial hardship and strain, which Crespo reported he did not anticipate. He asked for
the opportunity to make up his arrears once he is more financially stable. The probation office is
attempting to establish a payment plan to accommodate the collection of the arrears.

Crespo is attending substance abuse treatment at Human Growth Center in Clifton, New Jersey. The
probation officer collaborated with the substance abuse counselor regarding his recent relapse. His
treatment sessions were increased, and Crespo was advised any subsequent positive drug screens will
result in placement into a higher level of care, inpatient treatment. We will continue urine screen
collections, monitor treatment compliance and will notify the Court accordingly.

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                                Shannan DaSilva

                                                        By:   SHANNAN P. DASILVA
/ spd                                                         U.S. Probation Officer

APPROVED:
Elisa Martinez               3/31/2021

 ELISA MARTINEZ                     Date
 Supervising U.S. Probation Officer
Please check a box below to indicate the Court’s direction regarding action to be taken in this case:




X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                  /s/ Kevin McNulty
                                                                 Signature of Judicial Officer


                                                                         3/31/2021
                                                                             Date
